684 S.E.2d 689 (2009)
Ronald CROCKER and Paulette Crocker as Co-Administrators of the Estate of Reagan Elizabeth Crocker
v.
H. Peter ROETHLING, M.D. and Wayne Women's Clinic, P.A.
No. 374PA07-3.
Supreme Court of North Carolina.
October 6, 2009.
Burton Craige, Raleigh, for Tommy Cooke.
Joe McLeod, Wade E. Byrd, Fayetteville, for Crocker.
Samuel G. Thompson, Raleigh, for Roethling & Clinic.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 17th of September 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Johnston County:
Dismissed by order of the Court in Conference this the 6th of October 2009.
Upon consideration of the petition for Writ of Prohibition filed by Plaintiffs on the 17th of September 2009 in this matter, the following order was entered and is:
Dismissed by order of the Court in conference, this the 6th of October 2009.